Case 1:20-cv-17452-RMB-AMD Document 10 Filed 03/22/21 Page 1 of 2 PageID: 29




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

SUPERIOR MEDICAL RESPONSE INC. )
                                )
                Plaintiff       )
                                )
     v.                         )                          Case 1:20-cv-17452-RMB-AMD
                                )
CAPITOL SPECIALTY INSURANCE INC.)                          Motion Day: April 19, 2021
                                )
                Defendant       )
                                )
                                )

    DEFENDANT’S MOTION TO JOIN ADDITIONAL PARTY TO COUNTERCLAIM

        Defendant Capitol Specialty Insurance Corporation (“CSIC”) 1 respectfully moves the

Court for an order making ModivCare LLC, formerly known as LogistiCare Inc. (“LogistiCare”),

a defendant to the counterclaim set upon CSIC’s answer in this action, pursuant to Rule 13(h) of

Federal Rules of Civil Procedure, on the ground that LogistiCare’s presence is required under Rule

19(a) for the granting of complete relief in the determination of such counterclaim, and that

jurisdiction of LogistiCare can be obtained and such joinder will not deprive this court of

jurisdiction of the action. Pursuant to Local Civil Rule 7.1, a brief in support of this motion is

submitted herewith and a proposed order is attached for the Court’s convenience.

                                    CERTIFICATE OF SERVICE

        I hereby certify that on March 22, 2021, copies of the foregoing motion, accompanying

brief, and proposed order were filed and served electronically through the Court’s CM/ECF

System on the following:

        Alexander Kadochnikov
        80-02 Kew Gardens Road, Suite 600
        Kew Gardens, NY 11415

1
  The caption of the Complaint identifies the defendant as Capitol Specialty Insurance Inc. however the correct
company name is Capitol Specialty Insurance Corporation.
Case 1:20-cv-17452-RMB-AMD Document 10 Filed 03/22/21 Page 2 of 2 PageID: 30




      akadochnikov@sbagk.com

      Counsel for Plaintiff
                                         Respectfully submitted,

                                         TROUTMAN PEPPER




                                         Kristin H. Jones
                                         NJ Bar ID No. 016462000
                                         Troutman Pepper Hamilton Sanders LLP
                                         3000 Two Logan Square,
                                         Eighteenth and Arch Streets
                                         Philadelphia, PA 19103

                                         Counsel for Capitol Specialty Insurance
                                         Corporation




                                     2
